Opinion filed November 21, 2019




                                       In The


        Eleventh Court of Appeals
                                   ____________

                               No. 11-19-00313-CR
                                   ____________

               ROBERT EDWARD ATWOOD, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                       On Appeal from the 220th District Court
                              Comanche County, Texas
                      Trial Court Cause No. 92-12-01599-CCCR


                       MEMORANDUM OPINION
      Appellant, Robert Edward Atwood, filed a pro se notice of appeal from an
order in which the trial court denied Appellant’s motion for the appointment of
counsel. Appellant asserted in that motion that his 1993 guilty plea was not made
knowingly, intelligently, or voluntarily, and he requested that the trial court appoint
counsel for the purpose of filing an application for writ of habeas corpus. We
dismiss the appeal.
        This court notified Appellant that it did not appear that the trial court’s order
was a final, appealable order. We requested that Appellant respond and show
grounds to continue the appeal. Appellant has not filed a response.
        An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). “There is no
express grant of a right to appeal from a trial court’s order denying a motion for
appointment of counsel to file an application for writ of habeas corpus; such an order
is not an order from which the Texas Legislature has authorized an appeal.” Smith v.
State, No. 03-17-00238-CR, 2017 WL 2536866, at *1 (Tex. App.—Austin June 8,
2017, no pet.) (mem. op., not designated for publication); accord Braley v. State,
No. 06-15-00181-CR, 2015 WL 8476674, at *1 (Tex. App.—Texarkana Dec. 10,
2015, no pet.) (mem op., not designated for publication).
        Accordingly, we dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM


November 21, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2